Citation Nr: 1627831	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-28 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the calculated amount of $14,949.60.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had honorable active service from June 1973 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision of the Committee on Waivers and Compromises (COWC) dated in March 2013, which denied waiver of recovery of an overpayment of VA compensation in the calculated amount of $14,949.60.  


FINDINGS OF FACT

1.  From July 8, 2008, through December 31, 2008, the Veteran received VA compensation to which he was not entitled, due to his incarceration in May 2008 as a result of conviction of a felony.  

2.  The Veteran was significantly at fault in the creation of the overpayment, in failing to notify VA of his current address or of his incarceration, as contrasted to there being little fault on VA's part; he was unjustly enriched by the amount of the overpayment; recovery of the debt would not defeat the purpose for which VA compensation is authorized, or deprive the appellant of basic necessities; the appellant did not detrimentally rely on the erroneous payments, and it has not been otherwise shown to be inequitable to require repayment of the debt.  


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA compensation in the amount of $14,949.60, would not be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts in this case have been fully developed and are not in dispute.  The notice and duty to assist provisions of the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) do not apply to claims involving waiver of recovery of overpayments.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  The Veteran does not dispute the amount of the overpayment.  Moreover, the RO has explained to the Veteran the bases for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.  Any deficiencies in notice or assistance would be relevant to principles of equity and good conscience, and, as such, discussed in the body of the decision.   

The overpayment in this case was created when the Veteran received VA compensation from July 2008 to December 2008, after his incarceration in prison in May 2008 due to conviction of a felony.  The amount of VA compensation payable to a veteran who is incarcerated in a Federal, State or local penal institution in excess of 60 days for conviction of a felony will be reduced.  38 C.F.R. § 3.665.  Specifically, a veteran in receipt of a rating of 20 percent or higher shall receive compensation at the 10 percent rate.  38 C.F.R. § 3.665(d)(1); see 38 U.S.C.A. § 1114(a).  Here, the Veteran was in receipt a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) at the time of his incarceration, and the reduction of benefits from 100 percent to 10 percent for the relevant time period resulted in the overpayment of $14,949.60.   

There is no indication of fraud, misrepresentation, or bad faith on the part of the appellant in the creation of the overpayment.  In such circumstances, recovery of an overpayment shall be waived where recovery of the overpayment would be against equity and good conscience.  38 C.F.R. §§ 1.962, 1.963(a).  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  Id.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  Id.  In making this determination, the facts and circumstances in a particular case must be weighed carefully.  

In applying the "equity and good conscience" standard to a case, the factors to be considered by the adjudicator are: (1) whether actions of the debtor contributed to the creation of the debt, (2) weighing the fault of the debtor against any fault attributable to VA; (3) financial hardship, i.e., whether collection would deprive the debtor or the debtor's family of basic necessities, (4) whether recovery of the debt would nullify the objective for which benefits were intended, (5) unjust enrichment, i.e., whether failure to make restitution would result in unfair gain to the debtor, and (6) whether the debtor has changed position to his detriment due to his reliance upon the receipt of VA benefits.  38 C.F.R. § 1.965(a).  All the listed elements of equity and good conscience must be considered in a waiver decision.  See Ridings v. Brown, 6 Vet.App. 544 (1994). 

With respect to fault, the Veteran does not dispute that he failed to notify VA of his incarceration, which directly caused the overpayment.  Additionally, although there were delays in the Veteran's receipt of the notifications concerning the reduction of his benefits due to his incarceration, the initial October 2008 letter proposing to reduce his benefits retroactively, due to his incarceration, was sent to the most recent address of record, which the Veteran had provided in October 2007.  See 38 C.F.R. § 3.1(q) (Notice means written notice sent to a claimant at his latest address of record).  The RO did not learn that the address was not current until December 2008, and subsequent delays were caused by the difficulties in establishing the Veteran's correct mailing address.  Thus, the delays in notice to the Veteran of the proposed reduction in his benefits were ultimately due to the fact that the Veteran failed to keep VA apprised of his correct, current address.  As such, the Veteran's fault in failing to notify VA of either his incarceration or current address considerably outweighs any fault on the part of VA.

As to financial hardship, the Veteran claims that it would cause financial hardship to recoup his entire benefit check at the 10 percent rate during his incarceration.  He states that he needs some money, such as for stationery, stamps, as well as for medications he states that he needs for his service-connected disabilities.  However, due to his incarceration, the State is required to provide his basic necessities, including needed medication.  

Concerning the element of unjust enrichment, the Veteran received $14,949.60, to which he was not entitled.  He was thereby unjustly enriched by this quantifiable amount.  Indeed, since the Veteran was incarcerated throughout the period he was receiving the full amount of his VA benefits at the 100 percent rate, it is unclear how the Veteran disposed of the overpayment of $14,949.60.  

In correspondence dated in September 2013, the Veteran claimed that it was his "family" who received the money in question.  He could not spend it due to his incarceration.  He states that he was married and received marriage benefits, and thus qualified for apportionment, but he did not find out about this until later in his incarceration.  In essence, if his family qualified for apportionment, and they spent the money, under equitable principles, this should eliminate the element of unjust enrichment.  The Veteran also argues that since VA knew he was incarcerated, it should have awarded a retroactive apportionment.  

However, in order to receive an apportionment, a claim for apportionment must be filed.  See 38 C.F.R. § 3.665(f).  Individual need on the part of the dependent must also be shown.  38 C.F.R. § 3.665(e).  Although the Veteran's award included an amount for his spouse, she did not file a claim, formal or informal, for an apportionment of his benefits.  

VA will inform a person whose benefits are subject to this reduction of the rights of the person's dependents to an apportionment while the person is incarcerated, and the conditions under which payments to the person may be resumed upon release from incarceration.  In addition, VA will also notify the person's dependents of their right to an apportionment if the VA is aware of their existence and can obtain their addresses.  38 C.F.R. § 3.665(a).  

Here, as noted, the Veteran did not inform VA of his incarceration, or his current address, which caused the delay in notification to him of the possibility of apportionment until later in his incarceration.  Specifically, in January 2009, the Veteran was sent a letter, informing him of the reduction of his VA benefits to 10 percent effective 61st day of incarceration.  This letter also informed him that his dependents, if any, may be granted an apportionment for the period of his incarceration, and that the apportionment must be applied for.  This letter was sent to the Veteran's last address of record, and, as such, constitutes "notice."  38 C.F.R. § 3.1(q) (Notice means written notice sent to a claimant at his latest address of record).  

Although the Veteran was sent legal notice regarding the apportionment of benefits, he did not receive actual notice at that time, because the letter was returned as undeliverable later that month.  The VA did not have a separate address for the Veteran's wife.  After finally learning of the Veteran's correct address in December 2008, the VA remailed the January 2009 letter to the Veteran in January 2010.  

Nevertheless, even accepting this latter notice as the official notification to the Veteran of his dependents' potential entitlement to an apportionment of his benefits, no claim was filed within a year of the notice.  Indeed, in a letter received in September 2010, he stated that he did not have any information as to where his current, reduced compensation checks were going, and that his bank account had been closed by the bank; however, later, he stated that he had closed this account.  

In correspondence dated in October 2012, he stated that he wished to have paper checks continued because he did not have access to a bank, nor did he have anyone he trusted to handle his monetary affairs.  In December 2012, the Veteran again requesting paper checks, stating:  "I have no support on the outside that could assist me in Direct Deposit."  In March 2014, the Veteran informed VA that his "estranged" spouse had died in January 2014, and stated that the only reason he had not previously been getting an apportionment was because he had lost contact with his wife.  As she was the only recognized dependent at that time, even if the overpayment went to "family," no evidence of other qualifying dependents (i.e., spouse, children, or dependent parents) was received.


In sum, no claim that would have entitled the Veteran's spouse to a retroactive award of compensation was received.  The Veteran states that the overpayment went to his "family," and, if so, this could mitigate or eliminate the unjust enrichment.  However, no family other than his spouse has been identified, and he stated on at least two occasions that he did not have anyone he could trust to handle his monetary affairs, and he also stated that he and his wife were estranged and that he had lost contact with her.  Additionally, according to information provided by the Veteran, he was the sole owner of the bank account into which his compensation was paid at the full rate for the period of the overpayment.  However, he never inquired as to where the compensation checks were going during that time.  The Board does not find it credible under these circumstances that he did not have control over the disposition of the payments, which totaled $14,949.60.  In view of these factors, the element of unjust enrichment remains as a significant equitable factor weighing against the Veteran.  

Regarding the other elements of equity and good conscience, it has not been shown that recovery of the overpayment would defeat the purpose of VA compensation, which is to compensate veterans for lost earning capacity resulting from service-connected disabilities.  The Veteran has not claimed to have relinquished any valuable right or to have changed his position by reason of having relied on the additional erroneous benefits.  No other factors which would preclude recovery of the overpayment as against equity and good conscience have been put forth.  

Thus, taken as a whole, there are no equitable factors which counteract the Veteran's fault in the creation of the debt, and the unjust enrichment resulting from the Veteran's receipt of $14,949.60 to which he was not entitled.  After weighing all of the above factors, the Board believes that recovery of the overpayment would not be against equity and good conscience.  38 U.S.C.A. § 5302.  Thus, the request for waiver of recovery of the debt is denied.  The evidence is not so evenly balanced as to create a reasonable doubt, and, hence, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Waiver of recovery of an overpayment of pension benefits in the amount of $14,949.60 is denied.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


